DETAILED ACTION
Status of Claims
	Claims 18, 20-26 and 29-35 are pending.
	Claims 1-17, 19, 27, 28 and 36 are cancelled.
	Claims 33-34 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered.
 
Status of Objections and Rejections
	The previous grounds of rejection of claim 36 under 35 U.S.C. 112(a) and 35 U.S.C. 103 are withdrawn in view of Applicant cancelling claim 36.
	The previous grounds of rejection of claim 24 are withdrawn.  
	All other previous grounds of rejection stand. 
	New grounds of rejection under 35 U.S.C. 112(b) are necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-26, 29-32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the coated part" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the coated part is inclusive of given there are multiple deposition steps and a conditioning step. It is unclear if the coated part is the final product with multiple depositions, a single deposition, a part with a conditioning step or some other scenario. 

Claim Rejections - 35 USC § 103
In the event determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20-23, 25, 26, 29, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0250353), in view of Hill et al. (“Effect of Pb(II) on the morphology of platinum electrodeposited on highly oriented pyrolytic graphite”, Langmuir, 1999, 15, 4005-4010) and in view of Grujicic et al. (“Reaction and nucleation mechanisms of copper electrodeposition from ammoniacal solutions on vitreous carbon” Electrochimica Acta, 50, 2005, 4426-4443).  
Considering claim 18, Chen discloses a process for forming nanostructured coatings [0001] (= a process for coating a surface with nanostructures), comprising:
Providing a substrate [0029] (= providing at least one support part to be coated);
Electrodepositing on an etched surface of the substrate platinum nanoparticles using H2PtCl6 [0032] (= providing a first deposition on the at least one support part of at least one first substance including platinum, from at least one first compound which provides the at least one first substance, wherein the first deposition is carried out by electrochemical methods);
Completing a hydrothermal step including H2PtCl6∙xH2O and a reducing agent in an autoclave [0033], [0040] (= after the first deposition, providing a second deposition of at least one second substance including platinum, from at least one second compound which provides the at least one second substance, in a solution, wherein the second deposition is carried out by colloid synthesis, wherein the second deposition includes nanostructuring).  
Chen differs from the instant claim in that Chen does not disclose using a third component as claimed and conditioning the support part by electrochemical methods. 
In the same or similar field of structuring platinum by electroplating, Hill discloses wherein a platinum electroplating solution may comprise a lead acetate compound (= third component) for example to introduce a rough, spiky morphology on the nanometer scale and suppressed dendritic aggregation on the micrometer scale.  Hill teaches that lead acetate as an additive produces high-surface-area films of platinum black with rougher morphologies than films from additive free solutions (abstract, p. 4005).  Hill teaches that hemispherical structures are formed (p. 4010).  Hill teaches that the surface roughness depends on the interplay between deposition rate and lead concentration (p. 4010).  Hill teaches that the Pb(II) concentration and deposition potential are result-effective variables for the surface roughness since Hill teaches that 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a lead acetate compound in a solution because Hill teaches a platinum electroplating solution comprising a lead acetate additive for influencing the morphology of the surface at the nanoscale and microscale.  Chen and Hill are directed towards forming a structured surface based on the electrochemical deposition of platinum.  It would have therefore been obvious to include an additive such as lead acetate into the platinum electroplating solution of Chen for providing controlled morphology to the surface.  
Chen and Hill differ from the instant claim in that the combination does not disclose conditioning by electrochemical methods.
Grujicic discloses a method including wherein a substrate is pre-conditioned in an aqueous salt solution using potentiostatic methods in order to increase the nucleation density of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising conditioning a support or surface because Grujicic teaches pre-conditioning to control the surface mechanisms on the surface to be electroplated which may increase the nucleation density of the surface.  Regarding the claimed “wherein a desired surface roughness factor of the support part is determined by a total charge applied by conditioning the support part by electrochemical methods”, the claim language is directed towards a mental process step (i.e. determined).  As indicated as prior art in the instant specification [0020], plotting the current density against time in a cyclic voltammogram or in current ramping enables the total charge Q to be determined by integration of the current density over time.  The conditioning step of Grujicic includes cyclic voltammetry techniques (abstract) and therefore a total charge is obtained by the resulting CVs.  The next claimed mental process step of determining a desired surface roughness would have been an obvious mental step (i.e. engineering design choice) of one of ordinary skilled in the art particularly in view of the above cited references which discuss the surface changes including surface roughness for deposition and the resulting deposit.  Further, it would have been obvious to condition under the desired conditions to result in a particular surface.  It appears that the instant specification indicates in the prior art that a surface roughness factor is determined by dividing the total charge Q by the charge density of oxygen on platinum surfaces as known in the prior art.  Therefore, there does not appear to be a process step that is not disclosed in the prior art. 
Considering claims 20 and 21, Chen discloses wherein at least one reducing agent is formic acid [0033].   
Considering claim 22, the composition of the second deposition of Chen is balanced with water (i.e. water soluble components [0033], [0040]).
Considering claim 23, Chen discloses wherein the concentration of the second substance is 0.1 -32 g/L [0033], 0.8 g/L platinum source [0040].  
Considering claim 25, Chen discloses wherein the first substance is present in an amount including 0.8 g/L [0040].
Considering claim 26, Chen discloses the use of hexachloro compounds [0040].  
Considering claim 29, Chen discloses wherein the second deposition is carried out over a period of at least one hour [0033].  
Considering claim 30, Chen discloses wherein the first deposition is carried out in a period of from about one minute to about 60 minutes (i.e. 3 minutes, [0040]).  
Considering claim 32, Chen discloses wherein the substrate includes metals [0029].  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0250353), in view of Hill et al. (1999), in view of Grujicic et al. and in further view of Chen et al. (“Temperature and pH dependence of the catalytic activity of colloidal platinum nanoparticles stabilized by poly[(vinylamine)-co-(N-vinylisobutyramide)], Macromol. Chem. Phys. 2000, 201, 18). 
Considering claim 24, Chen discloses the second deposition comprising a reducing agent such as NaBH4 [0033], however, Chen is silent in regards to the concentration of the reducing agent therefore in order to practice the invention of Chen one or ordinary skilled in the art would necessarily look to the art for workable concentrations and arrive at a reference such as 4 as a reducing agent in the amount of 5 mL (0.18 mmol) in 45 mL solution (Experimental Part).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0250353), in view of Hill et al. (1999), in view of Grujicic et al. and in further view of Wang (WO 2014/037380).
Considering claim 31, Chen, Hill and Grujicic disclose the claimed invention as applied above.  The combination does not disclose wherein the support part is provided with at least one third substance in the polycrystalline state before the first deposition.  
In the field of electroplating metals, Wang discloses depositing a variety of polycrystalline metal films (e.g. Pd, Au, page 7) by electroplating (page 25).  Wang teaches that selection and processing appropriate materials permits grain structure of the polycrystalline metal film to be successfully manipulated.  Wang teaches that nanostructures of desired morphology can thus be manufactured by controlling the polycrystalline film structure and the different films have different microstructures leading to different morphologies of the grain boundary network being present in the film (page 8).  Wang further teaches that selecting the thickness of the polycrystalline film inherently determines the height of the nanostructure networks to be grown (page 9).  
.  
Claims 18, 20-23, 25, 26, 29, 30, 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0250353), in view of Hill et al. (“Effect of Pb(II) on the morphology of platinum electrodeposited on highly oriented pyrolytic graphite”, Langmuir, 1999, 15, 4005-4010) and in view of Zhang et al. (US 2009/0243584).
Considering claims 18 and 35, Chen discloses a process for forming nanostructured coatings [0001] (= a process for coating a surface with nanostructures), comprising:
Providing a substrate [0029] (= providing at least one support part to be coated);
Electrodepositing on an etched surface of the substrate platinum nanoparticles using H2PtCl6 [0032] (= providing a first deposition on the at least one support part of at least one first substance including platinum, from at least one first compound which provides the at least one first substance, wherein the first deposition is carried out by electrochemical methods);
Completing a hydrothermal step including H2PtCl6∙xH2O and a reducing agent in an autoclave [0033], [0040] (= after the first deposition, providing a second deposition of at least 
Chen differs from the instant claim in that Chen does not disclose using a third component as claimed and conditioning the support part by electrochemical methods. 
In the same or similar field of structuring platinum by electroplating, Hill discloses wherein a platinum electroplating solution may comprise a lead acetate compound (= third component) for example to introduce a rough, spiky morphology on the nanometer scale and suppressed dendritic aggregation on the micrometer scale.  Hill teaches that lead acetate as an additive produces high-surface-area films of platinum black with rougher morphologies than films from additive free solutions (abstract, p. 4005).  Hill teaches that hemispherical structures are formed (p. 4010).  Hill teaches that the surface roughness depends on the interplay between deposition rate and lead concentration (p. 4010).  Hill teaches that the Pb(II) concentration and deposition potential are result-effective variables for the surface roughness since Hill teaches that increasing the lead concentration and applying a more negative voltage results in higher surface roughness (p.4009-4010). Hill teaches that increased surface roughness produces high surface area films which are advantageous in the fields of biosensors and fuel cells for example (Introduction). Hill teaches changes in morphology both at the nanoscale and microscale (p. 4005).  Hill does not disclose the desired surface roughness factor of a coated part in a range of about 3,500 to about 10,000, however, Hill has explicitly identified two variables (i.e. lead concentration and voltage applied) that increase the surface roughness, therefore one of ordinary skill in the art would have obtained such surface roughness factor by routine experimentation  in particular when motivated by Hill’s teaching that increased surface area of the film is 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a lead acetate compound in a solution because Hill teaches a platinum electroplating solution comprising a lead acetate additive for influencing the morphology of the surface at the nanoscale and microscale.  Chen and Hill are directed towards forming a structured surface based on the electrochemical deposition of platinum.  It would have therefore been obvious to include an additive such as lead acetate into the platinum electroplating solution of Chen for providing controlled morphology to the surface.  
Chen and Hill differ from the instant claim in that the combination does not disclose conditioning by electrochemical methods.
Zhang discloses a method of forming microstructures with enhanced nanopillars using electrochemical processes (e.g. anodization, electrodeposition, Figure 2, abstract).  Zhang discloses that prior to the electrochemical experiments, the electrodes to be treated are cleaned by running cyclic voltammetry in a salt (e.g. sulfuric acid) containing solution until a stable CV is obtained [0092] (= until identically shaped cyclic voltammograms are repeatedly attained, claim 35).  The instant claim identifies cyclic voltammetry as a conditioning method.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising conditioning a support or surface to be treated because Zhang teaches that a surface may be pre-conditioned to clean the surface prior to carrying out electrochemical experiments.  Regarding the claimed “wherein a desired surface roughness factor of the support part is determined by a total charge applied by 
Considering claims 20 and 21, Chen discloses wherein at least one reducing agent is formic acid [0033].   
Considering claim 22, the composition of the second deposition of Chen is balanced with water (i.e. water soluble components [0033], [0040]).
Considering claim 23, Chen discloses wherein the concentration of the second substance is 0.1 -32 g/L [0033], 0.8 g/L platinum source [0040].  
Considering claim 25, Chen discloses wherein the first substance is present in an amount including 0.8 g/L [0040].
Considering claim 26, Chen discloses the use of hexachloro compounds [0040].  
Considering claim 29, Chen discloses wherein the second deposition is carried out over a period of at least one hour [0033].  
Considering claim 30, Chen discloses wherein the first deposition is carried out in a period of from about one minute to about 60 minutes (i.e. 3 minutes, [0040]).  
Considering claim 32, Chen discloses wherein the substrate includes metals [0029].  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0250353), in view of Hill et al. (1999), in view of Zhang et al. (US 2009/0243584) and in further view of of Chen et al. (“Temperature and pH dependence of the catalytic activity of colloidal platinum nanoparticles stabilized by poly[(vinylamine)-co-(N-vinylisobutyramide)], Macromol. Chem. Phys. 2000, 201, 18). 
Considering claim 24, Chen discloses the second deposition comprising a reducing agent such as NaBH4 [0033], however, Chen is silent in regards to the concentration of the reducing agent therefore in order to practice the invention of Chen one or ordinary skilled in the art would necessarily look to the art for workable concentrations and arrive at a reference such as Chen (2000).  In a similar method of forming platinum, Chen discloses the use of NaBH4 as a reducing agent in the amount of 0.18 mmol (Experimental Part).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0250353), in view of Hill et al. (1999), in view of Zhang et al. (US 2009/0243584) and in further view of Wang (WO 2014/037380).
Considering claim 31, Chen, Hill and Zhang disclose the claimed invention as applied above.  The combination does not disclose wherein the support part is provided with at least one third substance in the polycrystalline state before the first deposition.  
In the field of electroplating metals, Wang discloses depositing a variety of polycrystalline metal films (e.g. Pd, Au, page 7) by electroplating (page 25).  Wang teaches that selection and processing appropriate materials permits grain structure of the polycrystalline metal film to be successfully manipulated.  Wang teaches that nanostructures of desired morphology can thus be manufacturing by controlling the polycrystalline film structure and the different films have different microstructures leading to different morphologies of the grain boundary network being present in the film (page 8).  Wang further teaches that selecting the thickness of the polycrystalline film inherently determines the height of the nanostructure networks to be grown (page 9).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a polycrystalline film before the first deposition, as Wang teaches depositing a variety of polycrystalline metal films (e.g. Pd, Au, page 7) by electroplating (page 25) to produce a substrate with controlled morphology for tailoring the nanostructure for the desired application (page 2).  It would have been obvious to modify the method of Chen in view of Hill and Zhang with a polycrystalline film in order to influence the structure of the deposited film.  Moreover, Chen teaches the substrate including a polycrystalline film (e.g. metals).  The mere duplication of parts has no patentable significance unless a new and 

Response to Arguments
Applicant's arguments filed 4 February 2021 have been fully considered.  It is noted that no further arguments were presented with the request for continued examination. In regards to the claimed “the desired surface roughness factor”, the above rejection addresses the instant claim limitation.  Briefly, Hill teaches that the surface roughness depends on the interplay between deposition rate and lead concentration (p. 4010).  Hill teaches that the Pb(II) concentration and deposition potential are result-effective variables for producing a given surface roughness (p. 4009).  Hill teaches that increased surface roughness produces high surface area films which are advantageous in the fields of biosensors and fuel cells for example (Introduction). Hill does not disclose the desired surface roughness factor of a coated part in a range of about 3,500 to about 10,000, however, Hill has explicitly identified two variables (i.e. lead concentration and voltage applied) that increase the surface roughness (i.e. increasing the lead concentration and a more negative voltage applied), therefore one of ordinary skill in the art would have obtained such surface roughness factor by routine experimentation in particular when motivated by Hill’s teaching that increased surface area of the film is advantageous for applications such as biosensors and fuel cells.  Moreover, the instant claim indicates a ‘desired’ surface roughness factor.  



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.